     Case 2:19-cv-01001-JCM-NJK Document 33
                                         34 Filed 08/12/20
                                                  08/13/20 Page 1 of 3
                                                                     2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 920-8112
 5    E-mail: jfoley@hkm.com
      Attorneys for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8
       RONALD BOSKOVICH, an Individual,
 9                                                   CASE NO.: 2:19-cv-01001-JCM-NJK
                         Plaintiff,
10                                                   NOTICE OF WITHDRAWAL OF
       vs.                                           ATTORNEY MARTA D.
11                                                   KURSHUMOVA
       GREAT BASIN WATER CO., DOES I -X;
12     ROE CORPORATIONS I -X.

13                   Defendant.

14

15           Plaintiff Ronald Boskovich, by and through his counsel Jenny L. Foley, Esq., hereby

16    requests the Court remove attorney Marta D. Kurshumova, Esq. as counsel of record from the

17    above-captioned case. Plaintiff has been and continues to be represented in this matter by

18    Jenny L. Foley, Ph.D., Esq. and HKM Employment Attorneys, LLP.

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///


                                               Page 1 of 3
     Case 2:19-cv-01001-JCM-NJK Document 33
                                         34 Filed 08/12/20
                                                  08/13/20 Page 2 of 3
                                                                     2



 1          Dated this 12th day of August, 2020.

 2                                       HKM EMPLOYMENT ATTORNEYS LLP

 3                                       /s/ Jenny L. Foley
                                         Jenny L. Foley, Ph.D., Esq.
 4                                       Nevada Bar No. 9017
                                         1785 East Sahara, Suite 300
 5                                       Las Vegas, Nevada 89104
                                         Tel: (702) 805-8340
 6                                       Fax: (702) 920-8112
                                         E-mail: jfoley@hkm.com
 7                                       Attorney for Plaintiff

 8

 9

10         IT IS SO ORDERED.
           Dated: August 13, 2020
11         .
           .
12         ________________________________
           Nancy J. Koppe
13         United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24


                                              Page 2 of 3
